The defendant was convicted and sentenced to serve "not less than three, nor more than four, years" at hard labor, and he appeals.
The record contains no demurrer, no motion to quash, no bill of exception, no motion in arrest of judgment, and no assignment of errors. There was no appearance for appellant before this court, and no brief was filed in his behalf.
                               I.
The state has suggested that the appeal be dismissed; the dismissal of an appeal in a criminal case having all the effect of an affirmance of the judgment below (wherein there may be some difference in civil cases, on account of the terms of the appeal bond). But we prefer to adhere to our practice of considering the appeal and affirming the judgment if the appeal lacks merit; a practice which has been uniform with this court from the beginning, except where the accused has broken jail or fled the jurisdiction.
But there is a line of authorities to the effect that appeals thus presented are entitled to but scant attention, it having even been said that this court is "unquestionably powerless to review a question of law which has not been submitted to, or passed upon, by the lower court." State v. Romano, 37 La. Ann. 98 (distinguished, but not disapproved, in State v. Mouton, 42 La. Ann. 1160, 8 So. 631). See, also, State v. Benjamin, 7 La. Ann. 47, 48; State v. Arthur, 10 La. Ann. 265; State v. Bass, 12 La. Ann. 862; State v. Porter, 35 La. Ann. 1159, 1161; State v. Taylor, 37 La. Ann. 40; State v. Lubin, 42 La. Ann. 79, 80, 7 So. 68.
However, there is another line of authorities, "which favor the liberty of the citizen," to the effect that "we feel it to be ourduty" *Page 425 
to entertain and consider (carefully) such appeals. State v. Forrest, 23 La. Ann. 433, citing State v. O'Conner, 13 La. Ann. 486, and State v. Henderson, 13 La. Ann. 489 (this last being the case of a slave, condemned to death under a law which had been repealed, whose life was thus saved, and the state and this high court thus spared the disgrace of sanctioning, on a mere technicality, a palpable judicial murder). And such has therefore been the practice prevailing generally with this court; which we believe to be the better practice, though involving no little additional labor for the members of this court; since, where the accused is unrepresented, the court must perforce do the work which should have been done by counsel.
We will adhere to that practice.
                               II.
We think that on the face of the record this accused is entitled to be discharged; for he is charged with an impossible
offense.
The information charges (1) that "one Clarence Melson, aliasA.F. Bell," feloniously, falsely, and fraudulently "did forge and counterfeit a certain indorsement * * * on the back of a certain check * * * payable to the order of A.F. Bell, * * * the said indorsement purporting to be made by A.F. Bell"; and (2) that "the said Clarence Melson, alias A.F. Bell, * * * having in his possession the said check * * * on the back of which was and is the false, forged, and counterfeited indorsement, to wit, the name A.F. Bell," did knowingly and with intent to defraud "utter and publish [the same] as true."
The jury seems to have sensed the situation partly, but not wholly; for it correctly acquitted the accused of an impossible
forgery, but incorrectly convicted him of uttering the sameimpossible forgery.
                              III.
It will be seen that the accused is designated as "alias A.F.Bell." Hence the information *Page 426 
itself negatives the fact that the said indorsement purported to be the name of some other person than the accused. For, "where in an indictment [or information] the name of the accused is given, followed by alias and another name, alias stands for aliasdictus, and indicates, not that the person referred to bears both names, but that he is called by one or the other," and hence the use of either one of said names identifies the accused as the person referred to. Ferguson v. State, 134 Ala. 63, 32 So. 760, 92 Am. St. Rep. 17; 2 Corp. Jur. 1033, verbo "Alias Dictus."
So that the very information in this case sets forth that the accused is "otherwise called," or known as "A.F. Bell," or hasassumed that name as his own in this instance, thus (we repeat) negativing the idea that the name "A.F. Bell," was signed or published as the name of some other person than the accused himself.
We are therefore not dealing here with a case of forging afictitious name as the name of some real person other than theaccused, or of uttering the same as such, as in State v. Hahn, 38 La. Ann. 169. For it is of the essence of forgery, or uttering, that the writing (made, altered, or uttered) "purport to be the act of another person" than the one charged with the offense. State v. Taylor, 46 La. Ann. 1332, 16 So. 190, 25 L.R.A. 591, 49 Am. St. Rep. 351. And therefore one cannot be guilty of forgery or uttering, who makes or issues a writing as his own, even if in so doing he uses a fictitious name and his intent be to defraud.
Thus, in Dunn's Case (1 Lea C.C. 59), the resolution of the judges was, that, "in all forgeries, the instrument supposed to be forged must be a false instrument in itself; and, if a person give a note entirely as his own, his subscribing it by a fictitious name will not make it a forgery."
This was followed and approved in Regina v. Martin, 5 Q.B. Div. 34 (1879), wherein one Robert Martin drew a check in the name ofWilliam Martin and gave it for value received *Page 427 
to the prosecutor as his own check, drawn in his own name, but knowing the check would not be honored. He was convicted; but all the judges resolved that the prisoner was not guilty of forgery; the Chief Justice (Cockburn) saying, "Upon authority, as well as upon principle, it is clear that this conviction should be quashed."
                             Decree.
The verdict and sentence herein are therefore annulled and set aside, and the charge quashed; and accordingly the accused will be, and he is hereby, discharged.